Sherry Radack                                                                           Christopher A. Prine
 Chief Justice                                                                          Clerk of the Court

Terry Jennings                                                                         Janet Williams
Evelyn Keyes                                                                            Chief Staff Attorney
Laura Carter Higley
Jane Bland
Michael Massengale                       Court of Appeals                              Phone: 713-274-2700
                                                                                       Fax:     713-755-8131
Harvey Brown
Rebeca Huddle                               First District                              www. 1stcoa.courts.state.tx.us
Russell Lloyd                               301 Fannin Street
Justices
                                      Houston, Texas 77002-2066

                                                 April 7,2015

 Michael Shayne Hansley
 TDCJ #01815497
 William P. Clements Unit
 9601 Spur 591
 Amarillo,TX 79107

 RE:       Court of Appeals Number: 01-12-01023-CR                 Trial Court Case Number: 11CR1177
           Court of Appeals Number: 01-12-01024-CR                 Trial Court Case Number: 11CR1178
           Court of Appeals Number: 01-12-01025-CR                 Trial Court Case Number: 11CR1179


 Style: Michael Shayne Hansley v. The State of Texas


 This is to acknowledge your communication received March 31,2015, with reference to your direct
 appeal. Please be advised:

           Enclosed are copies of the Mandates in your appeals.

            Please sign below and return to show receipt.

                                                            Sincerely,


            FILED W        '
    1ST COURT OF APPEALS
                                                            Christopher A. Prine, Clerk of the Court
       APR fc 0 2015                                        By Jesse Rodriguez, Deputy Clerk IV


   CLERK.

                                             RETURN RECEIPT



 Received b                                       Date Received          y-//ws~
CJdrk of ike Ccxtch                             HrJd-IS

    rl/)i/f               it   /8/SV9?                                 •Y'1ar:li.i;o tx asa                  '-\V.':;'
                                                                                                 .-*"•

                                                         1;.:". #.•'. •:< ZfttSPM 2 L.           ,.,.-""--.,>-^
%0\ S?Ur 5V


              RR SSOUSON,TEXAS
                  HOUSTON, TEXAS
                    APR 2 0 2015                      Cotxrf O-P /Appeals
               CHB1STOPHER A. PRINE
              |CLERK_              —•
                                                      SO] Fa AfliV\ S/r.fc!'/"
                                                     Houston, 7k'

r                                   ?~005.:33-ie:e            il|ri.,jj.|l,ll.ijJ.,,J.ljiijji,.Ijllj|J,j.nj||lni.,j.l.ilj,|i.
    /